Resettled order granting plaintiff’s motion for judgment on the pleadings and denying defendants’ application for leave to plead over, made on the argument of the motion for judgment, reversed on the law and the facts, with ten dollars costs and disbursements, plaintiff’s motion for judgment denied, with ten dollars costs, and motion for leave to plead over granted as to defendant Celli, his amended answer to be served within ten days from the entry of the order herein. In our opinion, there are issues to be tried and equities to be adjusted. The defendants Trace, holders of a third mortgage, not being parties to the transactions between plaintiff and defendant Celli, can do no more than deny knowledge or information sufficient to form a belief as to the allegations of the complaint, and plaintiff should not have judgment on the pleadings against them. In view of this decision, the appeal by defendant Celli from the order dated April 11, 1934, is dismissed. Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ., concur.